IN THE SUPERIOR COURT OF THE STATE OF DELAWARE IN
                 AND FOR NEW CASTLE COUNTY


STATE OF DELAWARE,                         )
                                           )
      v.                                   )    Cr. ID No. 1402014360
                                           )
DENNIS O. WILLIAMS,                        )
                                           )
            Defendant.                     )


                         Submitted: November 19, 2014
                          Decided: January 27, 2015

             Upon Defendant’s Motion for Judgment of Acquittal
                                DENIED


      On October 22, 2014, Dennis O. Williams (“Defendant”) was found guilty

by a jury for Possession of Firearm by Person Prohibited (14-03-0558), and

Possession of Ammunition by a Person Prohibited (14-03-1816). Defendant was

acquitted of the charges of Possession of a Firearm During the Commission of a

Felony (14-03-0559) and Reckless Endangering First Degree (14-03-0561).

Defendant was represented by Michael W. Modica.

      On October 27, 2014, Defendant filed a Motion for Judgment of Acquittal.

The State has filed its response in opposition to the Defendant’s Motion. This is

the Court’s ruling on Defendant’s Motion for Judgment of Acquittal.
       A motion for judgment of acquittal is governed by Superior Court Criminal

Procedure Rule 29, which provides that such motions should be presented at the

close of the State’s evidence, or within seven (7) days after the jury is discharged.

“The court on motion of a defendant or of its own motion shall order the entry of

judgment of acquittal of one or more offenses charged in the indictment or

information after the evidence on either side is closed if the evidence is insufficient

to sustain a conviction of such offense or offenses.” 1

       The standard of review for a motion for judgment of acquittal is whether any

rational trier of fact, viewing the evidence in the light most favorable to the State,

could find a defendant guilty beyond a reasonable doubt of all the elements of the

crime. 2 The trier of fact does not distinguish between direct and circumstantial

evidence in making its determination.3 Therefore, “constructive possession may be

proven exclusively through circumstantial evidence,” as done in this case. 4 Here,

the evidence presented in the State’s case-in-chief was clearly sufficient to sustain

Defendant’s convictions.

       In his Motion for Judgment of Acquittal, Defendant contends the State’s

case was based upon speculation. Defendant claims there were numerous people


1
  Super. Ct. Crim. R. 29 (emphasis added).
2
  Cline v. State, 720 A.2d 891, 892 (Del. 1998) (citing Davis v. State, 706 A.2d 523, 524 (Del.
1998); Monroe v. State, 652 A.2d 560, 563 (Del. 1995)).
3
  Id. (citing Davis, 706 A.2d at 524; Hoey v. State, 689 A.2d 1177, 1181 (Del. 1997); Skinner v.
State, 575 A.2d 1108, 1121 (Del. 1990)).
4
  Hoey, 689 A.2d at 1181; Skinner, 575 A.2d at 1121.
                                                2
within the area he was located, and no one witnessed the Defendant possess the

weapon or hide it. Defendant also argues there was no forensic evidence presented

at trial linking the gun to him.

      The Court finds that the State met its burden of proof by providing sufficient

evidence for each element of Possession of Firearm by Person Prohibited and

Possession of Ammunition by a Person Prohibited. The parties stipulated in a Joint

Exhibit to the fact that Defendant was a person prohibited under Delaware law

from possession or controlling a firearm or ammunition on or about the date

alleged in the indictment. The State presented evidence at trial showing that, after

a gunshot, Defendant was standing in the immediate vicinity of a loaded revolver

and one spent shell casing.        The State presented video evidence depicting

Defendant bending down and then standing up again near the location where the

gun was found. The State presented police testimony stating that Defendant was

acting suspiciously before and after being taken into custody, for example, by

trying to conceal a glove he had been wearing that night. Finally, the State

provided evidence showing that Defendant’s associate, Alpha Diallo, had gotten

into an altercation with an unknown individual within the same area. The jury

could have reasonably concluded that Defendant was illegally in possession of a

firearm and ammunition.




                                         3
      Therefore, upon consideration of the entire record, including all direct and

circumstantial evidence, and the references therefrom, the Court finds that the State

met its burden of proving beyond a reasonable doubt the elements of Possession of

Firearm by Person Prohibited with respect to Count One of the indictment and

Possession of Ammunition by a Person Prohibited with respect to Count Three of

the indictment.

      NOW, THEREFORE, this 27th day of January, 2015, Defendant’s

Motion for Judgment of Acquittal is hereby DENIED.

      IT IS SO ORDERED.

                                       Andrea L. Rocanelli
                                       ____________________________________
                                       The Honorable Andrea L. Rocanelli




                                         4